DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 2, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

There are strikethroughs present in the text of new claim 23. This is improper as “[a]ny claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.” 37 CFR 1.121(c)(3). Failure to properly format future claim amendments may result in the mailing of Notice of Non-Compliant Amendment.

Note also that all objection and rejections must be addressed for a response to be considered fully responsive. No response to the 35 U.S.C. 112, 4th paragraph rejection was set forth. Please insure all that future responses reply to all objections and rejections of record to avoid the mailing of a Notice of Non-Responsive Amendment.

Drawings

The drawings were objected to in the Office Action mailed February 2, 2022. In the response filed May 2, 2022, it was indicated that new drawings would be filed separately. As of the preparation of this Office Action, no additional submission had been filed and therefore the objection to the drawings is MAINTAINED for the reasons of record set forth in the Office Action mailed February 2, 2022.

Claim Objections

Claim 1 is objected to because of the following informalities: the quality of the chemical structure image in the claim is poor and as such, the structure cannot be readily discerned. Claim 1 is also objected to because the abbreviation “PBA” has been used in the next to last line of the claim but is not accompanied by language indicating what complete term is being abbreviated as “PBA”. Appropriate correction is required.

Claim 6 was objected to because of the following informalities: the quality of the chemical structure image in the claim is poor and as such, the structure cannot be readily discerned. This issue was not rectified in the May 2, 2022 claim amendments so the objection is maintained. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
The new limitation in claim 1 of “the PBA polymers have a molecular weight between 500 Da and 250,000” contains new matter as no support for the lower range endpoint of 500 Dalton was located in the disclosure as originally filed. Support for the upper limit of 250,000 Da was located but not the lower limit. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the PBA polymers" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This abbreviation is not spelled out and might be referring to the bile acid ester polymers recited in line 2 of the claim. However, such an interpretation is complicated by the fact that the molecular weight ranges for the bile acid esters polymers recited in beginning of the claim and the PBA polymers at the end of the claim are not the same. Line 3 of claim 1 recites a molecular weight range of about 8,000 to 240,000 Da while line 8 recites a molecular weight range between 500 and 250,000 Daltons. If “PBA” and the “bile acid ester polymers” refer to the same component, it is not clear what is the required molecular weight range of the resultant polymers introducing a lack of clarity in the claims. If these materials are in fact different, then what material(s) are encompassed by bile acid ester polymers and PBA polymers are not clear and the claims are indefinite for that reason. The dependent claims fall therewith. Please clarify.

Claims 4 and 23 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants state that claim 4 was amended to delete “preferable” and the language that followed was moved to new claim 23.
These amendments do not fully resolve the previously identified indefiniteness issue with this claim as claim 4 and 23 both still contain the word “typical”. Neither the claim amendments nor the remarks sufficiently define “typical” such that the metes and bounds of the claims are clearly set forth. Therefore the claims remain rejected over “typical”. 

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 2, 2022 and those set forth herein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicants do not present any arguments regarding this rejection.
Claim 1, from which claim 2 depends, has been amended and now recites two different molecular weight ranges. There were no amendments made to claim 2, although the range in claim 2 would further limit the range of 500 – 250,000 Da for the PBA polymers added at the end of claim 1, the molecular weight range with proper antecedent basis in claim 1 remains not further limited based on the un-amended range of about 8,000 to 240,000 so this rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 were rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al. (WO 2009/038591) in view of Zhu et al. (US 8,173,765). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 2, 2022 and those set forth herein.
As to amended claim 1 and formula, the materials polymerized in Fahmy et al., such as the structure shown on p 7 line 16 for deoxycholic acid and ursodeoxycholic acid fall within the scope of formula I. 
Applicants traverse this rejection on the grounds that Fahmy focuses on using bile salts as a colloid coating on polymeric particles such as PLGA. The claimed subject matter are nanoparticles formed of poly(bile acid ester) polymers that act in the absence of therapeutic, prophylactic or diagnostic agent as an immunomodulatory agents. The claimed formula clearly distinguished from the salts described by Fahmy. The use of bile salt as colloid coating and silence regarding the structural features required by the present claims, a skilled artisan would not be able to predict with any degree of certainty the oral delivery outcome of the compositions of Fahmy without undue experimentation. Hindsight analysis based on [the] disclosure in the present specification is impermissible.
These arguments are unpersuasive. The instant claims are drawn to a composition and not a method of using such a composition. Therefore the language found in the preamble of “anti-inflammatory or immunomodulatory formulation refers to the intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim even if the property is not appreciated. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the effects of oral delivery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if such limitations were present, it would be indicating the effects that would occur should particles such as those rendered obvious by the combination of Fahmy et al. and Zhu et al. There is no evidence of record that such effects would not occur when the composition was administered in such a manner. It is also noted that only therapeutic and prophylactic agents are excluded from the claimed compositions, and diagnostic agents are not excluded by the present claim language. The claimed nanoparticles comprise a polymer made of monomers of formula I with a particular molecular weight. The nanoparticles of Fahmy comprise additional polymers but such materials are not excluded from the claimed nanoparticles. The coating reads on the structure of amended claims 7 and 8 and no evidence that such coatings would not meet the numeric limitations of these claims has been made of record. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants also traverse this rejection on the grounds that the nanoparticles show enhanced avidity and affinity to the TGR5 bile acid receptor compared to the respective bile acid monomers due to the polymerization and surface properties that expose 100 – 5,000 bile acid monomeric units on the particle surface. This permits the use of NPs as therapeutics with increased potency and efficacy compared to monomers. The particles naturally mimic the physiologic process and are therapeutic with broad spectrum properties that manage T1D [type I diabetes] in the short term and function to reverse pathology and restore endogenous insulin secretion and regulatory immunity in the long-term. In contrast, Fahmy’s disclosure shows that the bile acid coated PLGA nanoparticles are taken up by the liver in comparison to uncoated particles and therefore suggests the use of the coated particles for drug targeting to the liver and kidney. This renders unexpected the organ uptake results for the claimed subject matter. A prima facie case of obviousness can be rebutted by a showing of unexpected results and that which would have been surprising to a person of ordinary skill in the art would not have been obvious.
These arguments are unpersuasive. For evidence on unexpected results to be persuasive, a comparison with the closest prior art that demonstrates results that are in fact unexpected that is reasonably commensurate in scope with the instant claims must be of record. Applicants bear the burden of explaining the proffered data and establishing what the expected results would have been. Fahmy et al. does not disclose only uncoated PLGA nanoparticles and Applicants have not explained how the comparisons set forth are closer that the materials prepared in Fahmy et al. Data is presented in the specification that compares uncoated PLGA particles with particles comprised of various bile acid polymers. As shown in table 1, the molecular weights of the bile acid polymers ranged from 1,357 – 2,451 (number average molecular weight) or 1,598 – 4,184 (weight average molecular weight) which are all towards the low end of the two ranges set forth in claim 1. Figure 3A shows the tissue distribution of the particle but because what appears to be the tallest bar for accumulation of pUDCA in the pancreas is placed in the front corner of the graph and slightly shorter bars but still relatively tall bars for the other materials tested presented along the right side of the graph, much of the data for the other organs of the non-pUDCA particles is obscured. At least for PLGA vs pUDCA, it appears the same information is presented in figure 4A but most of the instant claims are not limited to pUDCA. In the first example 4 of Fahmy beginning on p 40, line 28, only the blood, heart, lung, liver, spleen and kidney were collected (p 41, ln 10 – 14), so information as to if there was accumulation of these particles in the pancreas, such particles would not have been detected by Fahmy et al. That the preparation of multivalent forms of ligands can alter the binding properties was known in the art. For example, Kramer et al. (Nature, 1998) discloses that polymer-linked ligand dimers containing two cyclic GMP moieties are up to a thousand times more potent than cyclic GMP in activating cyclic-nucleotide-gated channels and cGMP-dependent protein kinase (abstract, figure 2). Marquess et al. (US 6,420,354) discloses that compounds comprising 2 – 10 Na+ channel binding ligands covalent connected via a linker increased the biological and/or therapeutic effect of the compound as compared to the same number of unlinked ligands made available for binding to the Na+ channel (col 1, ln 14 -22). These references do not have that the ligands as the polymer backbone as in the instant claims, but the presence of multiple moieties linked to one other resulting in increased biologic and/or therapeutic effects was known in the art, possibly suggesting that the increased biological effects would be expected. Applicants have not made any explanation as to what the expected results would be to determine if the evidence is viewed in the totality are in fact unexpected. The two NPL documents filed November 9, 2021 do not fall within the scope of the present claims as they comprise insulin or rapamycin, which are therapeutic agents that are excluded from the scope of the instant claims. Figure 4E of the instant specification shows a response related to inflammation, pUDCA and UDCA appear to have similar effects and the Examiner was unable to locate any data related to immunomodulation in the specification as filed to be evaluated for the possible unexpected results arising from the anti-inflammatory and/or immunomodulator effects of particles that comprise the required bile acid ester polymers as claimed and do not comprises a therapeutic or prophylactic agent.
Applicants also state that Zhu does not make up for those deficiencies. The polymers of Zhu are not esters, nor the claimed range nor disclosure leading one to use the formulations in the absence of therapeutic, prophylactic or diagnostic agent. The comment as to imaging on page 10 is not understood. There is no prior art relating to [the] TGR5 receptor, tolerance or anti-inflammation in the absence of other agents. The Examiner appears to be arguing inherency which is not appropriate under 103 and required more than a possibilty or probability that the missing element or function is present. Attention is directed to the examples and very surprising results provided in the paper submitted with the restriction requirement. 
These arguments are unpersuasive. The polymerization of bile acid salts to form polyester polymers is taught by Fahmy et al. even though the molecular weight of the resultant polymers are not specified. Zhu et al. discloses polymers with the main chain polycyclic core that can be bile acid and information about suitable molecular weights for such polymers when preparing materials such as nanoparticles. The instant claims do not exclude the presence of diagnostic agents and therefore particles loaded with imaging agents fall within the scope of the claims and the rejection need not motivate removal of such diagnostic agents as disclosed in the prior art. The claims do not contain any limitations regarding the TGR5 receptor and the wording relating to the intended use of the claimed product being anti-inflammation or immunomodulation recited in the preamble does not patentably distinguish over the particles of the prior art. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." (MPEP 2112). Thus, inherency is appropriate in either an anticipation or obviousness rejection. Here, the primary reference discloses particles comprising polyester polymers of bile acid salts such as ursodeoxycholic acid that are present on the surface of the particles as required by the instant claims although the molecular weight of the polymers prepared is not reported. There is no evidence or persuasive arguments that the molecular weight of the polydeoxycholic prepared in example 5of Fahmy et al. (p 43) does not fall within the claimed range and/or that one would not have been motivated to look to a disclosure such as Zhu et al. for additional information as to the suitable molecular weights for polymers whose main chain comprises moieties such as bile acids as in Fahmy et al.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 10 – 13 and 17 – 22, 24 and 25 of U.S. Patent No. 10,864,170. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 2, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the claims of US’170 do not describe the particles as inducing tolerance in the absence of therapeutic, prophylactic or diagnostic agent. Rather, the particles are for drug delivery but the claimed particles are not for drug delivery. There is nothing in the claims that would lead one to omit the therapeutic, prophylactic or diagnostic agent nor to induce tolerance rather than an effect of the therapeutic, prophylactic or diagnostic agent.
These arguments are unpersuasive. The instant claims are drawn to a product with an intended use of anti-inflammation or immunomodulation. The instant claims only exclude the presence of therapeutic and prophylactic agents but allow for the presence of diagnostic agents as in US’710. That Applicants appreciated that such particles, in addition to being used to deliver diagnostic agents, can have physiological effects such as anti-inflammation or immunomodulation does not patentably distinguish the instant claims. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618